Citation Nr: 0947986	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  09-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected blindness, left eye, with no light perception, and 
macular degeneration, right eye, currently evaluated as 90 
percent disabling.  

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU) for compensation purposes.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The service-connected bilateral impairment of visual 
acuity is not shown to be manifested by more than blindness 
in the left eye, with no light perception, and corrected 
vision equivalent to 10/200 in the right eye.  

2.  The service-connected disability picture currently is 
shown to be productive of a level of industrial 
inadaptability that would preclude the Veteran from securing 
and following substantially gainful employment consistent 
with his work and education background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 90 percent for the service-connected blindness, 
left eye, with no light perception, and macular degeneration, 
right eye, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, 
Diagnostic Codes 6061-6064, 6068, 6072, 6075 (2009).  

2.  The criteria for the assignment of a TDIU rating for 
compensation purposes  are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 90 
percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 10/200 and the other eye is to 
10/200; (2) corrected visual acuity of one eye is to 5/200 
and the other eye is to 10/200; or (3) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes, 6064, 
6068, 6072, 6075 (2009).  

A 100 percent evaluation will be assigned where: (1) there is 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 5/200; or (2) blindness or anatomical 
loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes, 
6061-6063 (2009).

The Veteran is shown to have been blind in his left eye since 
1963 when he was assaulted during active service.  

A July 2007 VA treatment record noted that vision in the 
Veteran's right eye had decreased over the prior three month 
period.  The clinician measured his visual acuity in the 
right eye to be 20/80 when wearing newly prescribed glasses.  

The Veteran underwent a VA examination in December 2007.  The 
examiner noted that the Veteran was blind in the left eye 
with no light perception.  The best corrected visual acuity 
in the right eye is 20/300 at both near and at distance.  The 
examiner diagnosed age-related macular degeneration in the 
right eye.  

Another VA examination was conducted in March 2009.  The 
examiner noted that the Veteran's best corrected visual 
acuity at distance and near in his right eye with eccentric 
fixation is 20/400.  

The testing does not show that corrected vision was 5/200 or 
worse in the right eye.  This is necessary for a schedular 
rating of 100 percent under the relevant diagnostic criteria 
of the Rating Schedule.  The Veteran's worst measurement was 
20/400, which equates to 10/200 for rating schedule purposes.  
Thus, an increased rating on a schedular basis must be 
denied.  


Inferred Claim for TDIU

The Court of Appeals for Veterans Claims has determined that 
a TDIU claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  

Accordingly, under Section 3.155(c), governing informal 
claims, a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  

Thus, any evidence in the claims file or under VA control 
(see Bell v. Derwinski, 2 Vet. App. 611 (1992)) submitted 
subsequent to the original increased rating claim that 
indicates that there is "current service-connected 
unemployability" requires adjudication of the "reasonably 
raised" claim for TDIU.  Norris v. West, 12 Vet. App. 413, 
421 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to a higher 
compensation rating on the basis of TDIU.  

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  

If there is only one service-connected disability, it must be 
rated 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated 40 percent 
or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  

That is, TDIU may not be assigned if unemployability is a 
product of advanced age, or of other nonservice-connected 
disabilities, rather than a result of functional impairment 
due solely to service-connected disabilities.  38 C.F.R. 
§ 4.19.  

In an addendum, the March 2009 VA examiner gave an opinion as 
to the effect of the Veteran's loss of vision on his 
employability.  The examiner opined that the visual loss in 
the right eye had profoundly affected his activities of daily 
life in his retirement, but would not have profoundly 
affected his occupation.  The examiner further opines that 
the Veteran's monocular status would have significantly 
decreased his occupational aspirations.  

Despite the March 2009 VA examiner's opinion that blindness 
in the left eye and severe visual loss in the right eye would 
not have profoundly affected the Veteran's occupation, the 
Board finds that it would have.  The Veteran reported that he 
cannot drive or read.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, a TDIU rating due to service-connected 
disability is warranted in this case.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in December 2007 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  VA treatment records were 
associated with the claims file and VA examinations were 
conducted.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

An increased schedular rating in excess of 90 percent for the 
service-connected blindness, left eye, with no light 
perception, and macular degeneration, right eye, is denied.  

A TDIU rating for compensation purposes  is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


